                         UNITED STATES BANKRUPTCY COURT
                          SOUTHERN DISTRICT OF FLORIDA
                                  MIAMI DIVISION


IN RE:                                              CASE NO.: 18-22930-LMI

MARIELA C. ROMAN                                    CHAPTER 7

      Debtor.
___________________________________/

    UNITED STATES OF AMERICA’S MOTION FOR ORDER DECLARING THAT
      AUTOMATIC STAY IS INAPPLICABLE TO RESTITUTION JUDGMENT

         The United States of America (the “United States”) hereby moves for the entry of an

order declaring that the automatic stay provisions of 11 U.S.C. § 362 are inapplicable to the

United States’ anticipated collection efforts on a criminal restitution judgment entered against the

Debtor, under either 18 U.S.C. § 3613(a) or 11 U.S.C. § 362(b)(1) or, in the alternative, the

United States respectfully seeks relief from the stay, and in support thereof states as follows:

                                  I. BACKGROUND FACTS

         1.    On October 18, 2018 (the “Petition Date”), Mariela C. Roman (“Roman”)(the

“Debtor”) filed a voluntary petition (the “Petition”) for relief under Chapter 7 of the Bankruptcy

Code.

         2.    On or around February 24, 2016, Roman pled guilty in a criminal case styled

United States of America v. Mariela Roman, Case No.: 1:15-cr-20691-MGC in the United States

District Court for the Southern District of Florida (the “Criminal Case”), to conspiracy to commit

wire fraud affecting a financial institution, in violation of 18 U.S.C. § 1349.

         3.    On June 1, 2016, the District Court entered a Judgment in the Criminal Case (the

“Judgment”), requiring Roman to be imprisoned for a total term of 49 months, and directing
Roman to pay criminal restitution in the amount of $2,353,637.03. A true and correct copy of

the Judgment is attached hereto as Exhibit “A.”

       4.      The United States seeks to pursue collection efforts with respect to the Judgment

including, but not limited to, recording liens with respect to Roman’s property and/or property of

Roman’s bankruptcy estate.

       5.      Therefore, in an abundance of caution, the United States respectfully requests that

this Court enter an order declaring that the automatic stay provisions of 11 U.S.C. § 362 are

inapplicable to the United States’ anticipated collection efforts on its criminal restitution

judgment.

                                       II. ARGUMENT

       6.      Under 11 U.S.C. § 362(b)(1), “the filing of a [bankruptcy] petition . . . does not

operate as a stay under [§ 362(a)] of the continuation of a criminal action or proceeding against

the debtor.” 11 U.S.C. § 362(b)(1).

       7.      Additionally, under settled law, the so-called “criminal action or proceeding”

exception under 11 U.S.C. § 362(b)(1) allows the United States to enforce restitution orders

against property of the debtor. United States v. Robinson, 494 B.R. 715, 719 (W.D. Tenn. 2013)

aff'd sub nom. In re Robinson, 764 F.3d 554 (6th Cir. 2014) (affirming holding that automatic

stay did not apply to prevent United States from enforcing prepetition restitution orders against

both debtor’s assets and the assets of the bankruptcy estate); In re Bibbs, 282 B.R. 876 (Bankr.

E.D. Ark. 2002)(holding that automatic stay did not apply to criminal proceedings, including

enforcement of orders to pay fines and restitution).

       8.      Further, the United States may also seek to enforce restitution orders against

property of the bankruptcy estate. Robinson, 764 F.3d at 554; 18 U.S.C. § 3613.




                                                 2
       9.      In relevant part, 18 U.S.C. § 3613 provides that “[n]ot withstanding any other

Federal law. . . a judgment imposing [restitution] may be enforced against all property or rights

to property of the person [ordered to pay restitution.]” Id; (emphasis added). In construing the

“notwithstanding” clause, the Supreme Court and the circuit courts have indicated that this

language supersedes conflicting laws. Robinson, 764 F.3d at 560.

       10.     Specifically, courts have noted that 18 U.S.C. § 3613(a) is a “powerful and far-

reaching” statute that supersedes § 541 and § 362. Id. e.g., United States v. Hyde, 497 F.3d 103,

108 (1st Cir.2007) (holding that “notwithstanding” language is obvious; therefore, “neither

Massachusetts law nor the Bankruptcy Code restricts the reach of [§ 3613's] clear language”).

       11.     Accordingly, when the United States seeks to enforce a criminal fine or restitution

order, it may seek to collect against both property of the Debtor and property of the Debtor’s

bankruptcy estate. Robinson, 764 F.3d at 554.

       12.     Here, the United States intends to proceed with enforcement of its restitution

order by seeking to record liens against Roman’s property and/or property of Roman’s

bankruptcy estate.

       13.     The United States contends that the automatic stay is inapplicable to its

anticipated efforts to collect on its restitution judgment. In an abundance of caution, however,

the United States respectfully requests that this Court enter an order declaring that automatic stay

is inapplicable to the United States’ anticipated efforts to collect on its restitution judgment.

Alternatively, the United States seeks relief from the automatic stay under 11 U.S.C. § 362.

      WHEREFORE, the United States of America respectfully requests that this Court enter

an order: (i) declaring that the automatic stay is inapplicable to the United States of America’s

anticipated efforts to collect on its restitution judgment against Roman; (ii) declaring that the




                                                 3
United States of America may seek to enforce its restitution judgment against all property of

Roman, including all property of Roman that became property of the bankruptcy estate upon the

filing of the bankruptcy petition; or (iii) alternatively, granting the United States of America

relief from the automatic stay under 11 U.S.C. § 362 in order to allow the United States to pursue

any and all collection efforts with respect to its restitution judgment; (iv) waiving the 14-day stay

provided by Rule 4001(a)(3); and (v) providing such other relief that is otherwise just.

                                                      Respectfully submitted,

                                                      ARIANA FAJARDO ORSHAN
                                                      UNITED STATES ATTORNEY

                                                      By: s/Marlene Rodriguez
                                                      Marlene Rodriguez
                                                      Assistant United States Attorney
                                                      Fl. Bar No. 120057
                                                      E-mail: Marlene.Rodriguez@usdoj.gov
                                                      99 N.E. 4th Street, Suite 300
                                                      Miami, Florida 33132
                                                      Tel: (305) 961-9206
                                                      Fax: (305) 530-7139
                                                      Counsel for United States of America




                                                 4
                               CERTIFICATE OF SERVICE

      I HEREBY CERTIFY that on November 7, 2018, I electronically filed the foregoing
document with the Clerk of the Court using CM/ECF. I also certify that the foregoing
document is being served this day by transmission of Notices of Electronic Filing generated by
CM/ECF to those parties registered to receive electronic notices of filing in this case or via
U.S. mail as listed in the below Service List.

VIA CM/ECF:

18-22930-LMI Notice will be electronically mailed to:

Ross R Hartog
rhartog@mrthlaw.com,
FL81@ecfcbis.com;rhartog@ecf.epiqsystems.com;rrh@trustesolutions.net;rhartog@ecf.courtdri
ve.com

Office of the US Trustee
USTPRegion21.MM.ECF@usdoj.gov

VIA U.S. MAIL:

Mariela C. Roman
Federal Correctional Complex
Coleman Prison Camp
POB 1027
Coleman, FL 33521

                                                          s/Marlene Rodriguez
                                                          Marlene Rodriguez




                                               5
Exhibit “A”




     6
     Case 1:15-cr-20691-MGC                         ocument 160 Entered on FLSD Do              t 06/03/2016 Page 1 of 6

USDC FLSD 245B (Rev. 09/08) - Judgment in a Criminal Case                                     Page I of6




                               UNITED STATES DISTRICT COURT
                                                        Southern District of Florida
                                                               Miami Division

   UNITED STATES OF AMERICA                                            JUDGMENT IN A CRIMINAL CASE
              v.
        MARIELA ROMAN                                                  Case Number: 15-20691-CR-COOKE-2
                                                                       USM Number: 11402-104

                                                                       Counsel For Defendant: Erick Cruz and Carl Kafka, Esq.
                                                                       Counsel For The United States: Sean Cronin, AUSA
                                                                       Court Reporter: Tamra Piderit
The defendant pleaded guilty to count one of the Indictment.
The defendant is adjudicated guilty of these offenses:
                                                                                                           OFFENSE
TITLE & SECTION                         NATURE OF OFFENSE                                                               COUNT
                                                                                                           ENDED
                                        Conspiracy to commit wire fraud affecting a financial
18, U.S.C. 1349                                                                                            10/2006      1
                                        institution.
The defendant is sentenced as provided in the following pages of this judgment. The sentence is imposed
pursuant to the Sentencing Reform Act of 1984.
All remaining counts are dismissed on the motion of the government.
It is ordered that the defendant must notify the United States attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed
by this judgment are fully paid. If ordered to pay restitution, the defendant must notify the court and United States
attorney of material changes in economic circumstances.

                                                                  Date oflmposition of Sentence:
                                                                  6/1/2016




                                                               United States District Judge



                                                                 June 1, 2016
     Case 1:15-cr-20691-MGC                         ocument 160 Entered on FLSD Do     t 06/03/2016 Page 2 of 6

USDC FLSD 245B (Rev. 09/08) - Judgment in a Criminal Case                            Page 2 of 6

DEFENDANT: MARIELA ROMAN
CASE NUMBER: 15-20691-CR-COOKE-2
                                                            IMPRISONMENT
The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a
total term of 49 months.
The court makes the following recommendations to the Bureau of Prisons: For the defendant to be
designated to a facility in the Southern District of Florida.
The defendant shall surrender to the designated facility and/or the US Marshal for this District on or
before 12:00 p.m. on August 5, 2016.

                                                               RETURN
I have executed this judgment as follows:




Defendant delivered on - - - - - - - -- -- - --                           to - - - -- - - - -- - - - -

at _ _ _ _ _ _ _ _ _ _ _ _ _ __, with a certified copy of this judgment.




                                                                  UNITED STATES MARSHAL



                                                                  DEPUTY UNITED STATES MARSHAL
     Case 1:15-cr-20691-MGC                         ocument 160 Entered on FLSD Do              et 06/03/2016 Page 3 of 6

USDC FLSD 245B (Rev. 09/08) - Judgment in a Criminal Case                                      Page 3 of6

DEFENDANT: MARIELA ROMAN
CASE NUMBER: 15-20691-CR-COOKE-2

                                                            SUPERVISED RELEASE
Upon release from imprisonment, the defendant shall be on supervised release for a term of 3 years.
The defendant must report to the probation office in the district to which the defendant is released within 72 hours of release
from the custody of the Bureau of Prisons.
The defendant shall not commit another federal, state or local crime.
The defendant shall not unlawfully possess a controlled substance. The defendant shall refrain from any unlawful use of a
controlled substance. The defendant shall submit to one drug test within 15 days of release from imprisonment and at least
two periodic drug tests thereafter, as determined by the court.
The defendant shall not possess a firearm, ammunition, destructive device, or any other dangerous weapon.
The defendant shall cooperate in the collection of DNA as directed by the probation officer.
If this judgment imposes a fine or restitution, it is a condition of supervised release that the defendant pay in accordance
with the Schedule of Payments sheet of this judgment.
The defendant must comply with the standard conditions that have been adopted by this court as well as with any additional
conditions on the attached page.
                                            STANDARD CONDITIONS OF SUPERVISION
    1. The defendant shall not leave the judicial district without the permission of the court or probation officer;
    2. The defendant shall report to the probation officer and shall submit a truthful and complete written report within the first fifteen
        days of each month;
    3. The defendant shall answer truthfully all inquiries by the probation officer and follow the instructions of the probation officer;
    4. The defendant shall support his or her dependents and meet other family responsibilities;
    5. The defendant shall work regularly at a lawful occupation, unless excused by the probation officer for schooling, training, or
        other acceptable reasons;
    6. The defendant shall notify the probation officer at least ten days prior to any change in residence or employment;
    7. The defendant shall refrain from excessive use of alcohol and shall not purchase, possess, use, distribute, or administer any
        controlled substance or any paraphernalia related to any controlled substances, except as prescribed by a physician;
    8. The defendant shall not frequent places where controlled substances are illegally sold, used, distributed, or administered;
    9. The defendant shall not associate with any persons engaged in criminal activity and shall not associate with any person convicted
        of a felony, unless granted permission to do so by the probation officer;
    IO.The defendant shall permit a probation officer to visit him or her at any time at home or elsewhere and shall permit confiscation
        of any contraband observed in plain view of the probation officer;
    11.The defendant shall notify the probation officer within seventy-two hours of being arrested or questioned by a law enforcement
        officer;
    12.The defendant shall not enter into any agreement to act as an informer or a special agent of a law enforcement agency without the
        permission of the court; and
    13 .As directed by the probation officer, the defendant shall notify third parties ofrisks that may be occasioned by the defendant's
        criminal record or personal history or characteristics and shall permit the probation officer to make such notifications and to
        confirm the defendant's compliance with such notification requirement.
     Case 1:15-cr-20691-MGC                         ocument 160 Entered on FLSD Do   et 06/03/2016 Page 4 of 6

USDC FLSD 2458 (Rev. 09/08) - Judgment in a Criminal Case                            Page4 of6

DEFENDANT: MARIELA ROMAN
CASE NUMBER: 15-20691-CR-COOKE-2

                                              SPECIAL CONDITIONS OF SUPERVISION

Financial Disclosure Requirement - The defendant shall provide complete access to financial information,
including disclosure of all business and personal finances, to the U.S. Probation Officer.

Mental Health Treatment - The defendant shall participate in an approved inpatient/outpatient mental health
treatment program. The defendant will contribute to the costs of services rendered (co-payment) based on ability
to pay or availability of third party payment.

No New Debt Restriction - The defendant shall not apply for, solicit or incur any further debt, included but not
limited to loans, lines of credit or credit card charges, either as a principal or cosigner, as an individual or through
any corporate entity, without first obtaining permission from the United States Probation Officer.

Related Concern Restriction - The defendant shall not own, operate, act as a consultant, be employed in, or
participate in any manner, in any related concern during the period of supervision.

Relinquishment of Licensure - Upon request of the appropriate regulatory agency, the defendant shall relinquish
his/her license to said agency. The defendant is on notice that such relinquishment is permanent and will be
considered disciplinary action.

Self-Employment Restriction - The defendant shall obtain prior written approval from the Court before entering
into any self-employment.
     Case 1:15-cr-20691-MGC                         ocument 160 Entered on FLSD Doc et 06/03/2016 Page 5 of 6

USDC FLSD 245B (Rev. 09/08) • Judgment in a Criminal Case                           Page 5 of6

DEFENDANT: MARIELA ROMAN
CASE NUMBER: 15-20691-CR-COOKE-2

                                                  CRIMINAL MONETARY PENALTIES
The defendant must pay the total criminal monetary penalties under the schedule of payments on Sheet 6.
                                                   Assessment           Fine                      Restitution
           TOTALS                                   $100.00             $0.00                    $2,353,637.03
If the defendant makes a partial payment, each payee shall receive an approximately proportioned
payment, unless specified otherwise in the priority order or percentage payment column below. However,
pursuant to 18 U.S.C. § 3664(i), all nonfederal victims must be paid before the United States is paid.
Restitution with Imprisonment - It is further ordered that the defendant shall pay restitution in the
amount of $2,353,637.03. During the period of incarceration, payment shall be made as follows: (1) if the
defendant earns wages in a Federal Prison Industries (UNICOR) job, then the defendant must pay 50% of
wages earned toward the financial obligations imposed by this Judgment in a Criminal Case; (2) if the
defendant does not work in a UNICOR job, then the defendant must pay a minimum of $25.00 per quarter
toward the financial obligations imposed in this order. Upon release of incarceration, the defendant shall
pay restitution at the rate of 10% of monthly gross earnings, until such time as the court may alter that
payment schedule in the interests of justice. The U.S. Bureau of Prisons, U.S. Probation Office and U.S.
Attorney's Office shall monitor the payment of restitution and report to the court any material change in
the defendant's ability to pay. These payments do not preclude the government from using other assets or
income of the defendant to satisfy the restitution obligations.
* Findings for the total amount of losses are required under Chapters 109A, 110,          11 OA, and 113A of Title 18 for
offenses committed on or after September 13, 1994, but before April 23 , 1996.
** Assessment due immediately unless otherwise ordered by the Court.
     Case 1:15-cr-20691-MGC                         ocument 160 Entered on FLSD Doc     t 06/03/2016 Page 6 of 6

USDC FLSD 245B (Rev. 09/08) • Judgment in a Criminal Case                             Page 6 of6

DEFENDANT: MARIELA ROMAN
CASE NUMBER: 15-20691-CR-COOKE-2

                                                            SCHEDULE OF PAYMENTS
Having assessed the defendant' s ability to pay, payment of the total criminal monetary penalties is due as
follows:
A. Lump sum payment of $100.00 due immediately.
F. Special instructions regarding the payment of criminal monetary penalties:
$50,000.00 towards restitution to be paid by June 3, 2016.
Unless the court has expressly ordered otherwise, if this judgment imposes imprisonment, payment of criminal
monetary penalties is due during imprisonment. All criminal monetary penalties, except those payments made
through the Federal Bureau of Prisons' Inmate Financial Responsibility Program, are made to the clerk of the
court.
The defendant shall receive credit for all payments previously made toward any criminal monetary penalties
imposed.
This assessment/fine/restitution is payable to the CLERK, UNITED STATES COURTS and is to be addressed to:
U.S. CLERK'S OFFICE
ATTN: FINANCIAL SECTION
400 NORTH MIAMI A VENUE, ROOM 08N09
MIAMI, FLORIDA 33128-7716
The assessment/fine/restitution is payable immediately. The U.S. Bureau of Prisons, U.S. Probation Office and
the U.S. Attorney's Office are responsible for the enforcement of this order.
Restitution is owed jointly and severally by the defendant and co-defendants in the above case.
Payments shall be applied in the following order: (1) assessment, (2) restitution principal, (3) restitution interest,
(4) fine principal, (5) fine interest, (6) community restitution, (7) penalties, and (8) costs, including cost of
prosecution and court costs.
